Simon, J.
The defendants and appellees have moved to dismiss this appeal, on the ground that the appellant neglected to file the transcript on the return day, or even the return term of the same ; although it was ready to be filed at that lime.
It appears, that the order of appeal was obtained on the 6th of August, 1842 ; that it was made returnable on the second Monday of October ensuing; that the appeal bond was filed on the 29th o*f September, 1842; and that the citation of appeal was served on the 20th of October following. The certificate of the clerk is dated 30th of September, 1842, and the transcript was only filed in this court, on the 30th of September, 1843.
This is clearly irregular. We have often said, that the transcript of the record must be filed within three judicial days after the return day, and that the rule, that when an act is to be done within a given time, it may be done afterwards if nothing occurs to prevent it, does not apply to the case of filing a transcript of the record of appeal. 8 La. 206. 7 La. 177. The record in this case should have been filed within the legal delay, during the last term of this court, and it is now too late to have any legal effect.

Appeal dismissed.